USCA4 Appeal: 21-1818      Doc: 31         Filed: 08/16/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1818


        PARAMOUNT SHAW,

                            Plaintiff - Appellant,

                     v.

        UNITED MUTUAL OF OMAHA LIFE INSURANCE COMPANY OF
        AMERICA,

                            Defendant - Appellee.



        Appeal from the United States District Court for the District of South Carolina, at
        Greenville. Joseph Dawson, III, District Judge. (6:19-cv-03537-JD)


        Submitted: August 5, 2022                                         Decided: August 16, 2022


        Before GREGORY, Chief Judge, NIEMEYER, Circuit Judge, and TRAXLER, Senior
        Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: La’Keabian Henderson, THE SHAW LEGAL GROUP LLC, Simpsonville,
        South Carolina, for Appellant. Matthew D. Patterson, NELSON MULLINS RILEY &
        SCARBOROUGH, LLP, Columbia, South Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1818      Doc: 31         Filed: 08/16/2022      Pg: 2 of 4




        PER CURIAM:

               Paramount Shaw appeals from the district court’s order granting United Mutual of

        Omaha Life Insurance Company’s motion for judgment on the pleadings in Shaw’s suit

        pursuant to the Employment Retirement Income Security Act of 1974 (ERISA), 29 U.S.C.

        § 1001. United determined that it could not properly review Shaw’s claim without further

        documentation, which Shaw failed to provide. The district court found that United’s ruling

        was reasonable. We affirm.

               Where, as here, an ERISA plan grants an administrator discretion to award a benefit,

        judicial review of the administrator’s decision is for abuse of discretion. See Fortier v.

        Principal Life Ins. Co., 666 F.3d 231, 235 (4th Cir. 2012). “Judicial review of an ERISA

        administrator’s decision for abuse of discretion requires us primarily to determine whether

        the decision was reasonable, a determination that is informed by” the nonexhaustive list of

        factors the Court set forth in Booth v. Wal-Mart Stores, Inc. Assocs. Health & Welfare

        Plan, 201 F.3d 335, 342-43 (4th Cir. 2000). See Griffin v. Hartford Life & Accident Ins.

        Co., 898 F.3d 371, 381 (4th Cir. 2018). In addition to considerations concerning the

        language of the plan, the materials consulted in reaching the decision, and the consistency

        of the interpretation of the plan, these factors include “whether the decision was consistent

        with the procedural and substantive requirements of ERISA.” Fortier, 666 F.3d at 235.

        Ultimately, though, “to be held reasonable, the administrator’s decision must result from a

        deliberate, principled reasoning process and be supported by substantial evidence,” Griffin,

        898 F.3d at 381 (brackets and internal quotation marks omitted); that is, evidence “[that] a



                                                     2
USCA4 Appeal: 21-1818       Doc: 31          Filed: 08/16/2022      Pg: 3 of 4




        reasonable mind might accept as adequate to support a conclusion,” Pearson v. Colvin, 810

        F.3d 204, 207 (4th Cir. 2015) (internal quotation marks omitted).

               United denied Shaw’s claim for benefits due to Shaw’s failure to provide requested

        medical documentation.        The policy explicitly stated that the failure to provide

        “information needed to prove loss” could invalidate or reduce a claim and that “supporting

        information” may be “required.” The policy’s requirement that the claimant prove his

        disability is appropriate. See Davidson v. Prudential Ins. Co., 953 F.2d 1093, 1096 (8th

        Cir. 1992).

               On appeal, Shaw does not offer any excuse for his failure to provide the requested

        materials. He does not state that he objected to the requests on any basis, sought a waiver,

        or otherwise discussed with United the necessity of the documents it was requesting.

        Instead, he asserts that United was requesting irrelevant information and had sufficient

        evidence to conclude that he was entitled to benefits. Plan administrators may not impose

        unreasonable requests for medical evidence. Miles v. Principal Life Ins. Co., 720 F.3d 472,

        488 (2d Cir. 2013).

               However, here, the scope of United’s request is irrelevant given that Shaw and his

        attorney did not object to the requests and did not assert any basis for his failure to respond.

        See Allison v. UNUM Life Ins. Co., 381 F.3d 1015, 1024 (10th Cir. 2004). Had Shaw made

        a clear objection, United could have examined whether the records were necessary and

        documented its ruling on the issue. However, given that Shaw simply ignored repeated

        requests initially and on appeal, we find that United’s determination that it had insufficient

        records to determine disability was reasonable.

                                                       3
USCA4 Appeal: 21-1818       Doc: 31          Filed: 08/16/2022    Pg: 4 of 4




               Finally, Shaw argues that United labored under a conflict because it both evaluated

        and paid the benefits at issue. United's dual role as plan administrator, authorized to

        determine the amount of benefits owed, and insurer, responsible for paying such benefits,

        creates a structural conflict of interest. See Met. Life Ins. Co. v. Glenn, 554 U.S. 105,

        114-15 (2008). While not altering the standard of review itself, the existence of a conflict

        of interest is a factor to be considered in determining whether a plan administrator has

        abused its discretion. Id. at 115. However, this factor is only significant if the plaintiff

        points to “evidence of how the conflict of interest affected the interpretation made by the

        administrator.” Fortier v. Principal Life Ins. Co., 666 F.3d 231, 236 n.1 (4th Cir. 2012).

        Here, Shaw has not cited to any evidence showing a history of biased decisions or that a

        conflict influenced United’s determination.         Shaw contends only that United made

        excessive requests for supporting evidence in order to make it difficult for Shaw to comply.

        However, given that United followed up numerous times and reduced the documents

        required on appeal, that Shaw never objected or informed United that the requests were

        burdensome or over-reaching, and that Shaw never reinstated a medical release permitting

        United itself to obtain the documents it required, there is simply no evidence that United’s

        conflict affected its interpretation of the plan.

               Accordingly, we affirm. We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                                       AFFIRMED



                                                       4